

Exhibit 10.7
DIRECT PAYMENT AGREEMENT


THIS DIRECT PAYMENT AGREEMENT is made as of the 1st day of June, 2020, by and
among Gainesville and Hall County Development Authority (the “Issuer”) and Fox
Factory, Inc., as Lessee under the Agreement, as defined below (in such
capacity, the “Lessee”), a California corporation authorized to transact
business in Georgia, and Fox Factory, Inc., as the Bondholder (in such capacity,
the “Bondholder”).


WITNESSETH:
WHEREAS, the Bondholder is the holder of the $75,000,000 Gainesville and Hall
County Development Authority Taxable Industrial Development Revenue Bonds (Fox
Factory, Inc. Project), Series 2020 (the “Bonds”), which Bonds have been issued
by the Issuer under and secured by that certain Financing Agreement, dated as of
June 1, 2020 (the “Financing Agreement”), between the Issuer and the Bondholder;
and
WHEREAS, the Bonds are secured by a pledge and an assignment to the Bondholder
under the Financing Agreement of the Issuer’s interest in a Lease Agreement,
dated as of June 1, 2020 (the “Agreement”), between the Lessee and the Issuer,
pursuant to which Lessee is obligated to make rental payments to the Issuer in
an amount sufficient to pay the principal, premium, if any, and interest
required to be paid with respect to the Bonds; and
WHEREAS, the parties wish to enter into this Direct Payment Agreement as
permitted by Section 208 of the Financing Agreement;
NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties hereto hereby agree as follows:
1. Notwithstanding any provision of the Financing Agreement or of the Bonds to
the contrary, the Lessee on behalf of the Issuer shall make all payments of
principal and interest on the Bonds, whether at maturity or by reason of
prepayment, directly to the Bondholder at its address shown on the bond
registration book of the Issuer. The payment by Lessee of the rental payments
required under Section 5.3 of the Agreement directly to the Bondholder shall be
deemed to be the payment by the Issuer of the principal and interest on the
Bonds, and Lessee hereby agrees to make said rental payments directly to the
Bondholder at its address set forth on the Bonds registration book of the
Issuer. Notwithstanding the foregoing, the Lessee and the Bondholder acknowledge
and agree that no cash shall be paid so long as the Lessee is also the
Bondholder of the Bonds.
2. The Issuer shall not be liable to the Bondholder or the Lessee for any act or
omission to act on the part of the Lessee or the Bondholder in connection with
this Direct Payment Agreement, and the Issuer shall not be deemed to have notice
of any default in the making of any such payment by Lessee.
3. So long as this Direct Payment Agreement is in effect, upon the transfer of
the Bonds, the Bondholder, prior to the delivery of the Bonds to the transferee,
shall make a notation on the Bonds of the date to which interest has been paid
thereon and the amount of any partial redemption made on account of the
principal thereof, and the Issuer shall not be deemed to have notice of any such
payment by the Lessee. The transferee shall be required to submit the Bonds to
the Bondholder for re-registration, and new Bonds shall be issued for the unpaid
principal amount thereof pursuant to the terms of the Financing Agreement. Upon
any such transfer, the Issuer shall give written notice by first class mail to
the Lessee of the transfer of the Bonds.
4. This Direct Payment Agreement shall remain in effect until terminated by
written notice from the Bondholder to the Issuer and the Lessee. Any such notice
must be received at least fifteen (15) days prior to any interest payment date
under the Bonds. In addition, this Direct Payment Agreement shall terminate upon
transfer of the Bonds by the Bondholder.
1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Direct Payment
Agreement on the date first above written.




GAINESVILLE AND HALL COUNTY DEVELOPMENT AUTHORITY


By: /s/ Philip A. Wilheit
Chairman


Attest: /s/T. Treadwell Syfan
Secretary




LESSEE:
FOX FACTORY, INC.


By: /s/ John E. Blocher
John E. Blocher
Chief Financial Officer




BONDHOLDER:
FOX FACTORY, INC.


By: /s/ John E. Blocher
John E. Blocher
Chief Financial Officer



